DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims Status
Claims 1-20 are presented for examination on the merits.
Claim Objections
Claim 13 is objected to because of the following informalities:  recitation of “de-icers” and de-icing agents” don’t necessarily appear to be much different, or Applicants can explain how they are different.  Examiner is not sure if these are different so one should be deleted unless an explanation is offered on the record to state how these two are different from each other.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,507,228. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant case and patent claims only differ as a matter of the scope of the claimed inventions.
Instant claims are directed to method of capturing carbon by microbial fermentation comprising the steps of receiving off or waste gas stream(s) comprising CO from an industrial process (e.g. steel manufacturing plant); passing the gas stream(s) to a bioreactor containing a culture of one or more microorganisms; and fermenting the culture in the bioreactor to produce products; and placing them in an article or converting them to more products.
Patent claims teach method of producing products comprising the steps of receiving off or waste gas stream(s) comprising CO from an industrial process (e.g. steel manufacturing plant); passing 
The claims differ as a matter of scope.  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to carry out the steps of the patent claims to provide a method for capturing carbon because these products contain carbon atoms.  Each of the steps of the patent claims teach the instantly filed claimed method steps for capturing carbon.  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to read the patent claims and provide a method of capturing carbon by microbial fermentation.  Clearly one of skill would have been motivated to provide for a method as instantly claimed based upon a reading of the patent claims.  The microorganisms are required for fermentation  in both cases, thus, the fermentation is the same and the products and reactions thereof would have been expected to provide successful results for converting a product (e.g. first product) into additional product (e.g. second product).  Especially in the presence of the same source substrate of CO gas stream.   Thus, one of skill would have been motivated to provide for the claimed method, therefore.  In the absence of persuasive evidence to the contrary the claims are rendered prima facie obvious over the cited reference.
The claims of the instant case are prima facie obvious over the pataent  claims.
			Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(a) or (e) as being anticipated by US 7285402 (aka Gaddy et al), cited on enclosed PTO-892 Form.
Claims are drawn to method of capturing carbon by microbial fermentation comprising i. receiving off or waste gas stream comprising CO from an industrial process; ii. passing the gas stream to a bioreactor containing a culture of one or more microbes and iii. fermenting the culture in the bioreactor to produce one or more products.  The products can be ethanol or acetate.  The microbe can be Clostridium Ijungdahli which is carboxydotrophic bacteria.   Also a gas separation step is further claimed wherein i. a gas stream is received; ii. separating a portion of the gas stream ; and iii. passing the portion to the bioreactor. Also, converting product to additional product (e.g. second product).
Gaddy et alt each a method of capturing carbon by microbial fermentation (abstract, all lines) comprising i. receiving off or waste gas stream (col. 6, line 5)comprising CO (col. 6, line 2) from an industrial process (col. 2, lines 45-50 and col. 6, line 18); ii. passing the gas stream to a bioreactor containing a culture of one or more microbes (col. 2, lines 60-67) and iii. fermenting the culture in the bioreactor to produce one or more products (see Fig. 1-2 and col. 4 lines 55-67).  The products can be ethanol or acetic acid (see abstract).  The microbe can be Clostridium Ijungdahli which is 
The claims are identical to the cited disclosure and are considered to be anticipated by the teachings of the reference.  The claimed process steps are disclosed in their entire by the cited disclosure and a method of capturing carbon by microbial fermentation is intrinsic to the disclosed steps.  Carbon is being captured by the disclosed process.  
An industrial process such as a steel mill is considered to be inherent to the disclosure of all of the industrial processes disclosed because they are not excluded and the same CO gaseous stream which comes from a steel mill is disclosed.  Thus, the industrial process selected from a steel manufacturing process is considered to be inherent to the teachings of the varied industrial processes disclosed by the reference.   Each of the claim features are disclosed by the cited reference.  
			Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Gaddy (USP 5807722) or Gaddy (USP 5593886) or WO 02/08438 (Gaddy et al), all cited on enclosed PTO-892 Form.
Claims are discussed above.
Both of the Gaddy et al USP patents ‘722 and ‘886 teach at examples 2-3, at col. 8-9, all lines, method of capturing carbon by microbial fermentation comprising i. receiving off or waste gas stream 
WO teaches supplying 30% CO in a gas stream to a bioreactor containing C. Ijungdahlii to produce fermentation product, ethanol or acetic acid, note page 53, lines 5-25.  Also see page 40, lines 1-15.  This disclosure is identical to the disclosure of USP 7285402 and as described above for this patent the same is incorporated herein to show the teachings of the WO.
The claims are identical to these cited disclosures and are, therefore, considered to be anticipated by the teachings therein.  The claims are identical to the cited disclosure and are considered to be anticipated by the teachings of the reference.  The claimed process steps are disclosed in their entire by the cited disclosure and a method of capturing carbon by microbial fermentation is inherent to the disclosed steps.  Carbon is being captured by the disclosed process.  
However, in the alternative that there is some difference between the subject claims of the instant case and the cited disclosures then the differences are considered to be so slight as to render the claims obvious over these references in the alternative that there is some slight difference.  Each of the claimed process steps are disclosed or are at least suggested by the cited disclosures.  The same bacteria re used and the same products produced, as well as the identical process stream comprising CO to produce ethanol and/or acetic acid in a bioreactor.  
To separate out a gas stream for continuous processes as disclosed by the cited prior art is prima facie obvious because there would have been a desired expectation by one of skill in the art to continuously produce the fermentation product using the gas stream.  To pass at least a portion back to the reactor is clearly within the skill of an ordinary scientist and artisan in this area of expertise.  Clearly one of skill would have expected to capture CO in order to produce ethanol or acetic acid.  Steel mills 
All claims fail to be patentably distinguishable over the state of the art discussed above and cited on the enclosed PTO-892 and/or PTO-1449. Therefore, the claims are properly rejected.

The remaining references listed on the enclosed PTO-892 and/or PTO-1449 are cited to further show the state of the art.

No claims are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/Primary Examiner, Art Unit 1651